Citation Nr: 0941137	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  02-20 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for heart disease with 
hypertension, to include as secondary to Still's Disease.

2.  Entitlement to service connection for rheumatic fever and 
its residuals.

3.  Entitlement to service connection for a skin disorder, to 
include as secondary to Still's Disease.

4.  Entitlement to service connection for heart disease with 
hypertension, to include as secondary to Still's Disease.

5.  Entitlement to service connection for a stomach disorder.





REPRESENTATION

Appellant represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, and Dr. RSB


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States Army 
from October 1946 to March 1948.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).

The Veteran, his wife, and his treating doctor testified 
before the undersigned Veterans Law Judge at an August 2004 
personal hearing held at the RO.  A transcript of that 
hearing has been associated with the claims file.

This case was previously before the Board in October 2004.  
At that time, the Board granted service connection for 
Still's Disease, a bilateral foot disorder, bilateral hearing 
loss, and an acquired psychiatric disability.  The remaining 
issues, listed above, were remanded for further development. 

In a December 2004 rating decision, the RO implemented the 
grants of service connection directed by the Board.  
Additionally, the RO granted service connection for low back, 
cervical spine, and bilateral knee disabilities as secondary 
to Still's Disease.  As claims of service connection for low 
back and cervical spine disabilities were on appeal, these 
decisions by the RO represent a full grant of the benefits 
sought on appeal.  Although the issues as considered by the 
Board were styled as involving intervertebral disc disease, 
at the August 2004 hearing, Dr. RSB made clear that the 
musculoskeletal complaints of the back and neck were single, 
unitary conditions.  While it is appropriate to assign 
separate evaluations for the different anatomical areas under 
the Rating Schedule, in this instance, multiple evaluations 
for the same segment of the back are not warranted.  As no 
controversy remains with respect to service connection for 
the back or neck, the appeals on those issue are considered 
closed.

The issues of service connection for heart disease with 
hypertension and a stomach disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for heart disease was denied in a 
January 1993 rating decision on the grounds that no nexus to 
service was shown; this decision was not appealed and became 
final in January 1994.

2.  Evidence received since January 1993 in connection with 
the claim of service connection for heart disease was not 
previously considered by agency decision makers, is not 
cumulative or redundant of evidence already of record, 
addresses an unestablished fact, and raises the reasonable 
possibility of substantiating the claim.

3.  Rheumatic fever was not contracted during active duty 
service; competent evidence of record establishes that the 
correct diagnosis was Still's Disease.

4.  An intermittent skin rash is associated with service 
connected Still's Disease.  


CONCLUSIONS OF LAW

1.  The criteria for reopening a previously denied claim of 
service connection for heart disease with hypertension have 
been met.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a) (2009).

2.  The criteria for service connection for rheumatic fever 
and its residuals have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).

3.  The criteria for service connection for a skin disorder 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With respect to claims to reopen, notice must additionally 
include information regarding the basis of the final prior 
denial and what evidence or information would help correct 
the deficiencies in the record underlying that denial.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  Here, the notice 
provided the Veteran in compliance with Kent, supra, 
identified an incorrect last final denial.  However, in light 
of the decision below reopening the claim of service 
connection for heart disease with hypertension, such error is 
harmless.

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant with legally sufficient notice 
in June 2009 correspondence, subsequent to the initial 
adjudication.  While the notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an August 2009 supplemental 
statement of the case, following the provision of notice.  
The appellant has not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II. New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New evidence can be sufficient to reopen a claim if it can 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.   Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Service connection for heart disease was last finally denied 
in a January 1993 rating decision, on the basis that a nexus 
to service was not shown for rheumatic fever or any claimed 
residual thereof, including heart disease.  Since that 
decision, the Veteran has submitted extensive private and VA 
treatment records, as well as a medical opinion from Dr. RSB.  
Dr. RSB indicated at the August 2004 Board hearing that heart 
disease and hypertension both may be associated with service 
connected Still's Disease.  Specifically, he stated that 
NSAIDs and steroid medications could cause or aggravate both 
hypertension and the currently diagnosed atrial fibrillation.

This testimony is clearly new, as it took place after January 
1993.  Moreover, Dr. RSB raises a new theory of entitlement 
to service connection for heart disease with hypertension 
which has not been previously considered.  As his statements 
regarding secondary service connection address the ultimate 
question on appeal, and raise the reasonable possibility of 
substantiating the claim, they are material.  Reopening of 
the claim of service connection for heart disease with 
hypertension is warranted.

Adjudication of the Veteran's claim does not end with the 
determination that new and material evidence has been 
received.  The matter is further addressed in the REMAND 
section below.

III. Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  Disorders diagnosed after discharge will still 
be service connected if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

A. Rheumatic Fever and Residuals

The Veteran does not currently claim entitlement to service 
connection for rheumatic fever; he initially raised the claim 
as an alternative to service connection for Still's Disease.  
He maintained that rheumatic fever was incorrectly diagnosed 
in service.

In the October 2004 decision, the Board granted service 
connection for Still's Disease, based in large measure upon 
the opinion of Dr. RSB.  Dr. RSB was "adamant" that, based 
on his review of the service treatment records, his treatment 
of the Veteran, and extensive experience with treating 
rheumatism and arthritis, that the Veteran had been 
misdiagnosed in service.  He did not then have rheumatic 
fever.  He had adult onset Still's Disease.  The doctor cited 
not only the objective findings of military doctors and their 
stated doubts as to the accuracy of their working diagnosis, 
but well recognized medical literature differentiating 
between the conditions.

The Board's grant of service connection for Still's Disease 
necessarily included a finding that rheumatic fever was not 
shown, either in service or afterwards.  Although several 
doctors have reported a history of rheumatic fever based on 
service records and the Veteran's reported history, the Board 
again finds that such opinions are outweighed by the well 
supported and explained opinion of Dr. RSB.  In the absence 
of a valid diagnosis of the claimed disability, service 
connection cannot be granted.  The preponderance of the 
evidence is against the claim; there is no doubt to be 
resolved, and service connection is not warranted.

B. Skin Disorder

Treatment records from Dr. RSB indicate the intermittent 
appearance of a skin rash of the extremities, as well as 
itching.  Although at one point he describes the rash as 
"contact dermatitis," at the August 2004 Board hearing he 
stated that this "evanescent rash" is typical of Still's 
disease.  Although VA examiners had reported no rash, this 
was not surprising; the rash was expected to come and go.  
The Veteran is competent to report the occurrence of a rash, 
as such is observable to him as a lay person.  The 
preponderance of the evidence establishes a current 
disability and a nexus to a service connected disability.  
Accordingly, service connection for a skin disorder is 
warranted.


ORDER

New and material evidence has been presented, and the 
application to reopen the claim to service connection for 
heart disease with hypertension, to include as secondary to 
Still's Disease, is granted.

Service connection for rheumatic fever and its residuals is 
denied.

Service connection for a skin disorder, to include as 
secondary to Still's Disease, is granted.





REMAND

At the August 2004 Board hearing, Dr. RSB stated that the use 
of NSAIDS and steroids for treatment of service connected 
Still's Disease could have caused or aggravated a heart 
disease, currently diagnosed as atrial fibrillation, and 
hypertension.  (Transcript, p. 19.)  He further stated that a 
claimed stomach disorder "goes along with Still's." 
(Transcript, p. 20.).  The Veteran currently takes 
medications for an ulcer.

Further development is required to allow full and fair 
consideration of the possibility of service connection for 
the claimed conditions on a secondary basis to service 
connected Still's Disease.  Examinations are needed to 
clearly identify the proper diagnoses, and to obtain a clear 
and reasoned medical opinion with regard to causation.

Moreover, as prior correspondence with the veteran did not 
explicitly address secondary service connection for the 
claimed disabilities, the Veteran should be provided with 
notice consistent with VA's duties under 38 U.S.C.A. 
§ 5103(a).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1.  Send the Veteran fully compliant 
notice with respect to secondary service 
connection for heart disease, 
hypertension, and a stomach disorder.  
Notice should be consistent with the 
requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Schedule the Veteran for VA heart and 
hypertension examinations.  The claims 
folder must be reviewed in conjunction 
with the examinations.  The examiner 
should identify all current heart and 
cardiovascular conditions, and opine as to 
whether any such are at least as likely as 
not caused or aggravated by service 
connected Still's Disease.  The examiner 
must specifically comment on the role of 
medication used to treat Still's Disease 
in the development or worsening of any 
diagnosed heart or cardiovascular 
condition.

3.  Schedule the Veteran for a VA stomach 
examination.  The claims folder must be 
reviewed in conjunction with the 
examinations.  The examiner should 
identify all current gastrointestinal 
conditions, and opine as to whether any 
such are at least as likely as not caused 
or aggravated by service connected Still's 
Disease, to include as due to medications 
for treatment.

4.  Then, review the claims file to ensure 
that all the foregoing development has 
been completed and arrange for any 
additional development indicated.  Then, 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, issue an 
SSOC and provide the Veteran and his 
representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


